                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE


UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )     No. 2:11-CR-043
                                                  )
SAMUEL W. SMITH                                   )

                                       ORDER

       By judgment entered November 16, 2011, this Court sentenced the defendant to a

term of imprisonment of 84 months, to be followed by five years of supervised release, for

conspiring to manufacture and distribute methamphetamine. In November 2015, this Court

reduced the term of imprisonment to 77 months pursuant to 18 U.S.C. § 3582(c)(2). The

defendant was released from Bureau of Prisons custody on January 30, 2017.

       Now before the Court is the defendant’s renewed pro se motion for early termination

of his supervised release. [Doc. 348]. Neither the United States Probation Office nor the

prosecuting attorney oppose the requested relief.

       The Court has carefully considered the defendant’s request in light of the pertinent

18 U.S.C. § 3553(a) factors as directed by 18 U.S.C. § 3583(e). It appears that the

defendant has complied with the rules and conditions of his supervision and has achieved

all supervision objectives.

       The defendant’s motion [doc. 348] is accordingly GRANTED, and it is hereby

ordered that he be discharged from supervision.
Dated this 7th day of August, 2019.

IT IS SO ORDERED.

                                      ENTER:



                                            s/ Leon Jordan
                                      United States District Judge




                              2
